PER CURIAM.
In this appeal, the state challenges the dismissal of an amended information by which it sought to charge the appellees with grand theft. The appellees had sought dismissal of the information on numerous grounds, and the circuit court dismissed the information without explanation of its reasons for doing so. Because we are unable to determine the basis for the dismissal, we remand the case for entry of an order which sets forth the trial court’s grounds for dismissal.
BOOTH and MINER, JJ., and WENTWORTH, Senior Judge, concur.